t c summary opinion united_states tax_court william h jordan petitioner v commissioner of internal revenue respondent docket no 22562-04s filed date william h jordan pro_se robert w dillard for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed 1unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure sec_7491 in some instances shifts the burden_of_proof to the commissioner petitioner has neither alleged nor established that he has satisfied the requirements of that section to the extent that respondent may have had the burden_of_proof in this case the court is satisfied that respondent met that burden the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year after a concession by petitioner noted hereafter the issues for decision are whether for the year petitioner is entitled to a dependency_exemption deduction for his son under sec_151 head-of-household filing_status under sec_2 and the earned_income_credit under sec_32 some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was dunedin florida on his federal_income_tax return for petitioner reported wage income of dollar_figure petitioner was employed part time on the golf course of a country club as an irrigation technician he had no other employment during and no other income petitioner had a son and a daughter who were years old and years old respectively in the two mothers of the children provided no support to them during the year at issue petitioner was not married during during the year at issue the son earned dollar_figure and the daughter earned dollar_figure petitioner filed a federal_income_tax return for the year as a head-of-household and claimed the son and daughter as dependents petitioner also claimed an earned_income_credit of dollar_figure in the notice_of_deficiency respondent disallowed the dependency_exemption deductions for the son and daughter changed petitioner’s filing_status to single and disallowed the earned_income_credit at trial petitioner conceded he was not entitled to the dependency_exemption deduction for his daughter because her income exceeded his income with respect to the claimed dependency_exemption deduction for the son sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 whose gross_income for the year is less than the exemption_amount sec_151 under sec_151 the exemption_amount is dollar_figure petitioner’s son during the year at issue earned_income of dollar_figure therefore since petitioner’s son earned gross_income in excess of the exemption_amount under sec_151 it follows that petitioner is not entitled to a dependency_exemption deduction for his son for the year at issue respondent therefore is sustained on this issue sec_151 provides generally that a dependency_exemption deduction is allowed for a claimed dependent if the claimed dependent has not attained age at the close of the taxable_year and is a student even though petitioner’s son was enrolled as a student at st petersburg college during the year continued the second issue is whether petitioner is entitled to head- of-household filing_status under sec_2 sec_2 defines a head-of-household as an individual taxpayer who is not married at the close of his taxable_year and maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of an unmarried son or daughter of the taxpayer sec_2 an individual maintains a household if he furnishes over half the cost of maintaining the household sec_2 petitioner was not married during the year at issue the court is satisfied from the record that petitioner’s two children lived with him at least from may through the end of the year while the two children may have contributed some assistance in the operation of the household the court is satisfied from the record that petitioner paid the rent utilities and most of the food and other expenses and whatever the children provided appears to have been incidental on this record the court sustains petitioner on this issue continued at issue and had not attained age as of december of the year at issue sec_151 defines student as an individual who during each of calendar months during the calendar_year is a full-time_student at the institution petitioner’s son’s transcript issued by the school he attended shows that he was not a full-time_student during the year at issue the third issue is petitioner’s claim to the earned_income_credit under sec_32 sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year sec_32 a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement see sec_32 to satisfy the age_test the qualifying_child must be an individual who has not attained the age of as of the close of the calendar_year in which the taxable_year of the taxpayer begins or must be a student as defined in sec_151 who has not attained the age of as of the close of the year sec_32 petitioner’s daughter attained age in date because the daughter does not satisfy the age_test she was not a qualifying_child for purposes of the earned_income_credit the son attained the age of during the tax_year and was not a full-time_student therefore he likewise is not a qualifying_child for purposes of the earned_income_credit however sec_32 allows an earned_income_credit to an eligible_individual if such individual does not have a qualifying_child but satisfies the following conditions the individual’s principal_place_of_abode was in the united_states for more than one-half of the taxable_year the individual had attained age and not attained age on or before the close of the taxable_year and the individual was not a dependent for whom a deduction is allowable under sec_151 to another taxpayer for the taxable_year at issue petitioner is not an eligible_individual because his income exceeded the completed phaseout amount prescribed by sec_32 of dollar_figure with no qualifying children see revproc_2002_70 sec_3 2002_2_cb_845 respondent therefore is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
